Citation Nr: 0916460	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for eye 
condition.  

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period of time prior to November 16, 2005, and in excess of 
50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which granted service connection for 
PTSD, and assigned a 30 percent disability rating effective 
November 22, 2002.  During the pendency of this appeal, in a 
rating decision dated in October 2006, the disability rating 
for the service-connected PTSD was increased to 50 percent, 
effective November 16, 2005.  

In the March 2003 decision, the RO also denied the Veteran's 
request to reopen a claim for service connection for an eye 
condition, loss of vision and residuals of flash burns.  The 
Veteran filed a timely notice of disagreement and the RO 
issued a statement of the case in March 2004.  In June 2004, 
the Veteran testified before a VA decision review officer, 
who took testimony on the eye condition.  A supplemental 
statement of the case (SSOC) was dated in May 2005, which 
addressed the issue.  In a deferred rating decision of 
October 2006, the RO stated that a VA Form 9 had not been 
received but that the Veteran had submitted a statement 
addressing the PTSD condition within 60 days of the May 2005 
SSOC which was accepted as a statement in lieu of a Form 9.  
However, as a substantive appeal had not been filed with 
respect to the issue of whether new and material evidence had 
been submitted to reopen a claim for entitlement to an eye 
condition, that issue was no longer on appeal.  However, once 
that hearing was reduced to writing in a transcript, it was 
sufficient to constitute a substantive appeal.  See 38 C.F.R. 
§ 20.202 (2008);  Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (holding that transcription of oral statement made at 
RO hearing met statutory definition of NOD); see also Percy 
v. Shinseki, No. 05-2961, slip. op. at 11 (U.S. Vet. App. 
Apr. 17, 2009) (the Court of Appeals for Veterans Claims held 
that by treating an issue as if it were part of a timely 
filed Substantive Appeal for years, VA waived any objections 
it might have had to the timeliness of filing).  Accordingly, 
that issue is also before the Board at this time.

In addition, the Board notes the April 2007 correspondence 
from the Veteran's psychiatrist that the Veteran has not 
worked since 2005 and is unable to work because of his PTSD 
problems; however, review of the record reveals that the 
issue of TDIU was never adjudicated.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability); see also VAOPGCPRPEC 12-2001.  As this 
issue has not yet been adjudicated, it is referred to the RO 
for appropriate action in the first instance.  

The issue of entitlement to service connection for an eye 
condition and entitlement to a disability rating increase for 
PTSD is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  An October 1977 rating decision that denied service 
connection for an eye condition, loss of vision and residuals 
of flashburns was not appealed.

2.  In correspondence dated in November 2002 the Veteran 
requested that his previously denied claim for service 
connection for an eye condition be reopened.

3.  Evidence compiled after the October 1977 rating decision, 
including a November 2002 letter from a private optometrist, 
constitutes new and material evidence and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

1.  The October 1977 rating decision denying service 
connection for an eye condition, loss of vision, and 
residuals of flash burns is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for an eye 
condition, loss of vision, and residuals of flash burns has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 1977 the RO denied 
service connection for loss of vision on the basis that the 
condition was not shown by the evidence of record and as 
there was no residual disability from flash burns of the 
eyes.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In November 2002 the Veteran requested his previously denied 
claim for service connection for an eye condition be 
reopened.  In a rating decision dated in March 2003 the RO 
issued a decision denying service connection for an eye 
condition, loss of vision, and residuals of flash burns on 
the grounds that the evidence submitted was not new and 
material.  The Veteran has appealed.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for an eye condition, loss of vision, and 
residuals of flash burns was accompanied by medical evidence 
that showed a diagnosis of and treatment for an eye condition 
that was indicated to be a result of ocular trauma suffered 
in service.  Since the current diagnosis and claim is based 
on the same factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the October 1977 rating 
decision included the Veteran's service treatment records 
(STRs) and a VA examination dated in September 1977.  In July 
1969 the Veteran sustained an injury to both eye lids and 
corneas from a flare.  He was diagnosed with flash burns of 
corneas in both eyes.  In September 1977 the Veteran was 
found to have 20/20 in each eye and external examination 
revealed no abnormalities.  Impression was "normal eye 
examination."

The evidence compiled since the October 1977 denial of the 
claim includes a letter dated in November 2002 from a private 
optometrist and VA medical records dating from July 2003 to 
July 2004.  The private optometrist opined that the Veteran's 
ocular hypertension is a result of past ocular trauma 
suffered during active military service.  In July 2004 the 
Veteran was diagnosed with and treated for primary open-angle 
glaucoma.

The Board notes that the optometrist's letter is presumed 
credible for the purpose of determining that the claim should 
be reopened.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection as 
it indicates a current eye disability is related to ocular 
trauma in service.  New and material evidence having been 
found, the Veteran's claim for service connection for an eye 
condition must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for an 
eye condition is granted, and, to that extent only, the 
appeal is granted.


REMAND

I.  Eye condition

Having reopened the Veteran's claim for service connection 
for an eye condition, the Board has jurisdiction to review 
the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection must be remanded for further 
evidentiary development.  

The private optometrist's letter dated in November 2002 
stated that an examination of the Veteran revealed slightly 
elevated eye pressure in both eyes and that his intraocular 
pressure was above normal.  The optometrist opined that the 
Veteran's ocular hypertension is a result of past ocular 
trauma suffered during active military service but did not 
provide a rationale for the opinion.  In July 2004 the 
Veteran was diagnosed with and treated for primary open-angle 
glaucoma.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the optometrist did 
not provide a rationale for the opinion, a compensation and 
pension (C&P) eye examination is warranted.  

II.  Increased rating - PTSD

In correspondence dated in March 2007 the Veteran stated that 
since the last rating decision granting service connection 
for PTSD, his symptoms have increased. In addition, April 
2007 correspondence from the Veteran's psychiatrist indicates 
that there may have been a material change in the condition. 
Therefore, the Veteran should be accorded another C&P 
examination.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from June 3, 2008 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  Request medical records from the 
New Orleans VAMC dating from June 3, 
2008 to the present.  If no such 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for a PTSD 
examination to assess the severity of 
the Veteran's service-connected 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  If 
psychiatric disorders other than PTSD 
are diagnosed, the examiner should 
disassociate the symptoms attributable 
to PTSD from those attributable to co-
existing psychiatric disorders that 
are not related to or secondary to 
PTSD.  If the examiner is unable to 
disassociate the symptoms, such should 
be stated in the examination report.  
A Global Assessment of Functioning 
(GAF) score that is attributable to 
the Veteran's service- connected PTSD 
and any associated conditions along 
with an explanation of what the score 
represents should be provided.  A 
rationale for any opinion provided 
should be set forth in the report 
provided.

3.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for an eye 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with eyes since his discharge 
from active service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that a 
current eye disorder is related to 
active military service, to include 
flashburns.  A complete rationale for 
the examiner's opinion must be 
provided.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed. 

4.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


